DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered as follows:
Applicant argues that the objection to the drawings should not be maintained in view of the amendments. This argument is persuasive in view of the amendment. Therefore, the objection is not maintained.
Applicant argues that the 35 USC 102 rejection to the independent claims should not be maintained in view of "Applicant asserts that Pfaff '588 fails to teach or suggest the features or method steps set forth in amended claims 13, 27, and 29, including "at least one drive assists a movement of its associated joint to a first extent and in the same direction as the movement," as was discussed during the telephone interview. Specifically, Pfaff '588 is directed to a method for controlling a robot while preventing collisions with the surrounding environment, or preventing unwanted positions of the robot due to redundancy, by changing the stiffness of the joint or by applying a force "so that the movement resistance is changed" or "movement of the joint is counteracted." (See, for example Pfaff '588 at paragraph 16.) In contrast to the claimed invention, Pfaff '588 acts on the joints of the robot in a direction opposite the movement induced by a manual guidance.” However, a new ground of rejection is below in view of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 18-20, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff (US 20160129588 A1) in view of Riedel (US 20150127151 A1)
Regarding claim 13, Pfaff teaches A method for controlling a robot having a plurality of joints actuated by respective drives, comprising: (Claim 1 A method for controlling a hand-guided multi-axle manipulator… plurality of joints of the manipulator [0016] Such an adjustment of the stiffness takes place by means of appropriate control of the corresponding motors)
detecting current positions of the joints of the robot; and ([0018] the adjustment of the movement comprises a position change of the joint and the adjoining arms)
actuating the joints using the drives of the robot based on the detected current joint positions, such that: ([0016] the adjustment of the movement of the manipulator in response to the determination (the detection) that a joint has reached a limit of the range defined for the joint comprises a change in the stiffness of the joints of the manipulator and/or an application of a force. The person skilled in the art will understand that a change in the stiffness causes a change in the cushioning of a joint. Such an adjustment of the stiffness takes place by means of appropriate control of the corresponding motors)
at least one drive assists a movement of its associated joint, induced by a manual guidance applied to the robot by a user, when a spacing between the detected joint position or a target joint position of the associated joint and a specified first limit of the associated joint has a first value, and ([0012] it is determined whether a joint has reached a limit of the range defined for the joint. It is therefore determined whether, as a result of the hand-guided movement, a joint has reached a limit of the range which was defined for this joint.)
the at least one drive assists the movement of the associated joint to a second extent, less than the first extent, when the spacing has a second value that is less than the first value, and the movement induced by the manual guidance is directed toward the first limit.  ([0013] In a subsequent step, the movement of the manipulator is adjusted if it has been determined that the joint has reached the limit of the range defined for the joint. The movement is adjusted such that a movement of the joint through the limit is counteracted, without the tool center point of the manipulator being displaced as a result of this counteraction. In particular, when a joint has reached a limit for a range in which it can move freely, the movement of the manipulator is adjusted such that the joint cannot move freely through the limit of the range. Making use of the redundant degree of freedom, the movement is adjusted such that the tool center point of the manipulator advantageously (i.e. without significant disruption of the work process) is not displaced, i.e. is not shifted or twisted or tilted. The position and orientation of the TCP in space thus remains essentially unchanged)
Pfaff does not expressly disclose but Riedel discloses to a first extent and in the same direction as the movement, (Fig. 3 action 18 hand 17 [0057] in FIG. 3, the operator selects, for example, a maximum accuracy (MAX 4) and defines a desired direction of action 18 [0059] In this respect the programming of the direction can be performed, as shown in the top right drawing in FIG. 3, with ease by means of a guidance with the hand 17 of the operator at the tool 14. In this case a salient tool direction, such as, for example, the direction of thrust (arrow), could be used; or an explicit coordinate direction could be selected. It is just as possible to relate the desired kinetostatic properties to a plane E. That is, the industrial robot 1 is supposed to exhibit, for example, the maximum accuracy (MAX 4), which is possible in this pose, in a desired plane E. This feature can also be defined by means of the orientation of the tool 14, which in this case defines the normal vector (arrow) of the plane E. At the same time the direction can be specified independently of the actual target pose.)
In this way, the system of Riedel includes programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm. Like Pfaff, Riedel is concerned with programed controlled robot arms.
Therefore, from these teachings of Pfaff and Riedel, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Riedel to the system of Pfaff since doing so would enhance the system by simplify the programming of the sequences of motion of a redundant industrial robot by means of a manually guided adjustment of the pose of a manipulator arm of the industrial robot.
Regarding claim 18, Pfaff teaches wherein the drive actuates the joint in order to assist the manual guidance induced movement of the joint based on a current change in a target joint position which depends on a difference between the detected current joint position of the joint and a current target joint position.  ([0015] This method advantageously allows the movement of the manipulator to be limited only when a joint, such as an elbow joint for example, has reached a defined range limit This allows all degrees of freedom of the manipulator and the resulting high level of flexibility to be taken advantage of. This prevents the operator having to use both hands to prevent the manipulator from reaching inconvenient poses)
Regarding claim 19, Pfaff teaches wherein the current change in a target joint position depends proportionally on the difference between the detected current joint position and the current target joint position.  ([0015] This method advantageously allows the movement of the manipulator to be limited only when a joint, such as an elbow joint for example, has reached a defined range limit This allows all degrees of freedom of the manipulator and the resulting high level of flexibility to be taken advantage of. This prevents the operator having to use both hands to prevent the manipulator from reaching inconvenient poses [0018] the adjustment of the movement comprises a position change of the joint and the adjoining arms, which has reached the limit of the range defined for the joint. )
Regarding claim 20, Pfaff teaches wherein a proportionality factor of the dependency of the current change in a target joint position depends on at least one of: 
a difference from the direction of the movement induced by the manual guidance; or ([0015] This method advantageously allows the movement of the manipulator to be limited only when a joint, such as an elbow joint for example, has reached a defined range limit This allows all degrees of freedom of the manipulator and the resulting high level of flexibility to be taken advantage of. This prevents the operator having to use both hands to prevent the manipulator from reaching inconvenient poses [0018] the adjustment of the movement comprises a position change of the joint and the adjoining arms, which has reached the limit of the range defined for the joint. )4Preliminary Amendment dated November 15, 2019
on the spacing between the detected joint position or target joint position and at least one of the first or second limit.  
Regarding claim 27, Pfaff teaches A system for controlling a robot having a plurality of joints actuated by respective drives, the system comprising: (Claim 1 a hand-guided multi-axle manipulator… plurality of joints of the manipulator [0016] Such an adjustment of the stiffness takes place by means of appropriate control of the corresponding motors)
means for detecting current positions of joints of the robot; and ([0018] the adjustment of the movement comprises a position change of the joint and the adjoining arms)
means for actuating the joints using the drives of the robot based on the detected current joint positions, such that: ([0016] the adjustment of the movement of the manipulator in response to the determination (the detection) that a joint has reached a limit of the range defined for the joint comprises a change in the stiffness of the joints of the manipulator and/or an application of a force. The person skilled in the art will understand that a change in the stiffness causes a change in the cushioning of a joint. Such an adjustment of the stiffness takes place by means of appropriate control of the corresponding motors)
at least one drive assists a movement of its associated joint, induced by a manual guidance applied to the robot by a user, when a spacing between the detected joint position or a target joint position of the associated joint and a specified first limit of the associated joint has a first value, and ([0012] it is determined whether a joint has reached a limit of the range defined for the joint. It is therefore determined whether, as a result of the hand-guided movement, a joint has reached a limit of the range which was defined for this joint.)
the at least one drive assists the movement of the associated joint to a second extent, less than the first extent, when the spacing has a second value that is less than the first value, and the movement induced by the manual guidance is directed toward the first limit. ([0013] In a subsequent step, the movement of the manipulator is adjusted if it has been determined that the joint has reached the limit of the range defined for the joint. The movement is adjusted such that a movement of the joint through the limit is counteracted, without the tool center point of the manipulator being displaced as a result of this counteraction. In particular, when a joint has reached a limit for a range in which it can move freely, the movement of the manipulator is adjusted such that the joint cannot move freely through the limit of the range. Making use of the redundant degree of freedom, the movement is adjusted such that the tool center point of the manipulator advantageously (i.e. without significant disruption of the work process) is not displaced, i.e. is not shifted or twisted or tilted. The position and orientation of the TCP in space thus remains essentially unchanged)
Pfaff does not expressly disclose but Riedel discloses to a first extent and in the same direction as the movement, (Fig. 3 action 18 hand 17 [0057] in FIG. 3, the operator selects, for example, a maximum accuracy (MAX 4) and defines a desired direction of action 18 [0059] In this respect the programming of the direction can be performed, as shown in the top right drawing in FIG. 3, with ease by means of a guidance with the hand 17 of the operator at the tool 14. In this case a salient tool direction, such as, for example, the direction of thrust (arrow), could be used; or an explicit coordinate direction could be selected. It is just as possible to relate the desired kinetostatic properties to a plane E. That is, the industrial robot 1 is supposed to exhibit, for example, the maximum accuracy (MAX 4), which is possible in this pose, in a desired plane E. This feature can also be defined by means of the orientation of the tool 14, which in this case defines the normal vector (arrow) of the plane E. At the same time the direction can be specified independently of the actual target pose.)
In this way, the system of Riedel includes programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm. Like Pfaff, Riedel is concerned with programed controlled robot arms.
Therefore, from these teachings of Pfaff and Riedel, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Riedel to the system of Pfaff since doing so would enhance the system by simplify the programming of the sequences of motion of a redundant industrial robot by means of a manually guided adjustment of the pose of a manipulator arm of the industrial robot.
Regarding claim 28, Pfaff teaches An assembly comprising a robot and the system according to claim 27 for controlling the robot.  (Fig. 1 Claim 1 A method for controlling a hand-guided multi-axle manipulator… plurality of joints of the manipulator [0016] Such an adjustment of the stiffness takes place by means of appropriate control of the corresponding motors)
Regarding claim 29, Pfaff teaches A computer program product usable with a robot having a plurality of joints actuated by respective drives, the computer program product comprising a program code stored on non-transitory computer-readable medium, the program code, when executed by a computer, causing the computer to: ([0003] An industrial robot is an automatically controlled, freely programmable manipulator, which can be programmed in three or more axes. Claim 1 A method for controlling a hand-guided multi-axle manipulator… plurality of joints of the manipulator [0016] Such an adjustment of the stiffness takes place by means of appropriate control of the corresponding motors)
detect current positions of the joints of the robot; and ([0018] the adjustment of the movement comprises a position change of the joint and the adjoining arms)
actuate the joints using the drives of the robot based on the detected current joint positions, such that: ([0016] the adjustment of the movement of the manipulator in response to the determination (the detection) that a joint has reached a limit of the range defined for the joint comprises a change in the stiffness of the joints of the manipulator and/or an application of a force. The person skilled in the art will understand that a change in the stiffness causes a change in the cushioning of a joint. Such an adjustment of the stiffness takes place by means of appropriate control of the corresponding motors)
at least one drive assists a movement of its associated joint, induced by a manual guidance applied to the robot by a user, when a spacing between the detected joint position or a target joint position of the associated joint and a specified first limit of the associated joint has a first value, and ([0012] it is determined whether a joint has reached a limit of the range defined for the joint. It is therefore determined whether, as a result of the hand-guided movement, a joint has reached a limit of the range which was defined for this joint.)
the at least one drive assists the movement of the associated joint to a second extent, less than the first extent, when the spacing has a second value that is less than the first value, and the movement induced by the manual guidance is directed toward the first limit.  ([0013] In a subsequent step, the movement of the manipulator is adjusted if it has been determined that the joint has reached the limit of the range defined for the joint. The movement is adjusted such that a movement of the joint through the limit is counteracted, without the tool center point of the manipulator being displaced as a result of this counteraction. In particular, when a joint has reached a limit for a range in which it can move freely, the movement of the manipulator is adjusted such that the joint cannot move freely through the limit of the range. Making use of the redundant degree of freedom, the movement is adjusted such that the tool center point of the manipulator advantageously (i.e. without significant disruption of the work process) is not displaced, i.e. is not shifted or twisted or tilted. The position and orientation of the TCP in space thus remains essentially unchanged)
Pfaff does not expressly disclose but Riedel discloses to a first extent and in the same direction as the movement, (Fig. 3 action 18 hand 17 [0057] in FIG. 3, the operator selects, for example, a maximum accuracy (MAX 4) and defines a desired direction of action 18 [0059] In this respect the programming of the direction can be performed, as shown in the top right drawing in FIG. 3, with ease by means of a guidance with the hand 17 of the operator at the tool 14. In this case a salient tool direction, such as, for example, the direction of thrust (arrow), could be used; or an explicit coordinate direction could be selected. It is just as possible to relate the desired kinetostatic properties to a plane E. That is, the industrial robot 1 is supposed to exhibit, for example, the maximum accuracy (MAX 4), which is possible in this pose, in a desired plane E. This feature can also be defined by means of the orientation of the tool 14, which in this case defines the normal vector (arrow) of the plane E. At the same time the direction can be specified independently of the actual target pose.)
In this way, the system of Riedel includes programming sequences of motion of a redundant industrial robot by manually guided adjustment of the pose of a manipulator arm. Like Pfaff, Riedel is concerned with programed controlled robot arms.
Therefore, from these teachings of Pfaff and Riedel, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Riedel to the system of Pfaff since doing so would enhance the system by simplify the programming of the sequences of motion of a redundant industrial robot by means of a manually guided adjustment of the pose of a manipulator arm of the industrial robot.
Claims 14-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff (US 20160129588 A1) in view of Riedel (US 20150127151 A1) in further view of Williamson (US 20140081461 A1)
Regarding claim 14, Pfaff does not expressly disclose but Williamson discloses further comprising: actuating the joints using the drives of the robot based on the detected current joint positions such that:2Preliminary Amendment dated November 15, 2019 the at least one drive assists the movement of its associated joint ([0028] series elastic actuators are used at the robot joints.), induced by the manual guidance ([0044] a user may manually guide the robot into preferred postures for a finite number of positions in the workspace, tasks, etc.), to a third extent when a spacing between the detected joint position or target joint position thereof and a specified second limit has a third value, and ([0044] arm motion is constrained in a manner that reduces the constraining forces over long ranges of motion, at the cost of relying on the a-priori specification of an “ideal” arm posture defined throughout (i.e., as a function of the position within) the workspace and/or range of possible robot configurations.)
the at least one drive assists the movement of the associated joint to fourth extent, less than the third extent, if the spacing has a fourth value that is less than the third value, and the movement induced by the manual guidance is directed toward the second limit.  ([0045] The canonical posture may be a partial posture, i.e., it need not specify the posture of the arm completely, but may be limited to specifying positions associated with strategic joints or robot points that are to be constrained in their motion.)
In this way, the system of Williamson includes constraining the motion of robotic manipulators. Like Pfaff, Williamson is concerned with programed controlled robot arms.
Therefore, from these teachings of Pfaff and Williamson, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Williamson to the system of Pfaff since doing so would enhance the system by easily reconfiguring the posture of the manipulator when needed.
Regarding claim 15, Pfaff teaches wherein the at least one drive at least one of: 
does not assist the manual guidance induced movement of the associated joint when the spacing between the detected joint position or target joint position and the first or second limit has, at most, a specified minimum magnitude; or 
assists the manual guidance induced movement of the associated joint when at least one of:
the spacing between the detected joint position or target joint position and the first limit is smaller than the first value, but the movement induced by manual guidance is directed away from the first limit, or ([0012] it is determined whether a joint has reached a limit of the range defined for the joint. It is therefore determined whether, as a result of the hand-guided movement, a joint has reached a limit of the range which was defined for this joint.)
the spacing between the detected joint position or target joint position and the second limit is smaller than the third value, but the movement induced by manual guidance is directed away from the second limit.  
Regarding claim 16, Pfaff does not expressly disclose but Williamson discloses wherein the assistance by the drive of the manual guidance induced movement of the associated joint is reduced, at least in a specified range of the spacing between the detected joint position or target joint position and the first or second limit, when the movement induced by the manual guidance is directed toward the first or second limit.  ([0035] When constraining torques that urge each constrained joint toward its canonical position are applied directly to the joints, a net torque or force f generally results at the endpoint of the robotic manipulator. To keep the endpoint still or move it at will (other than toward the canonical configuration), the user needs to counter-act this net torque or force f at least partially. The relative settings of the stiffnesses α for various joints may be exploited to reduce the net torque or force f.)
In this way, the system of Williamson includes constraining the motion of robotic manipulators. Like Pfaff, Williamson is concerned with programed controlled robot arms.
Therefore, from these teachings of Pfaff and Williamson, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Williamson to the system of Pfaff since doing so would enhance the system by easily reconfiguring the posture of the manipulator when needed.
Regarding claim 17, Pfaff does not expressly disclose but Williamson discloses wherein the assistance by the drive is at least one of evenly reduced or linearly reduced.  ([0032] Whereas the virtual-spring models discussed above relate specifically to torsional springs for constraining rotational degrees of freedom, this approach can straightforwardly be extended to encompass also linear virtual springs applied to joints that allow for relative linear motion between adjacent links, such as slip joints)
In this way, the system of Williamson includes constraining the motion of robotic manipulators. Like Pfaff, Williamson is concerned with programed controlled robot arms.
Therefore, from these teachings of Pfaff and Williamson, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Williamson to the system of Pfaff since doing so would enhance the system by easily reconfiguring the posture of the manipulator when needed.
Regarding claim 21, Pfaff does not expressly disclose but Williamson discloses wherein the proportionality factor depends linearly, at least in regions, on the spacing between the detected joint position or target joint position and at least one of the first or second limit.  ([0032] Whereas the virtual-spring models discussed above relate specifically to torsional springs for constraining rotational degrees of freedom, this approach can straightforwardly be extended to encompass also linear virtual springs applied to joints that allow for relative linear motion between adjacent links, such as slip joints)
In this way, the system of Williamson includes constraining the motion of robotic manipulators. Like Pfaff, Williamson is concerned with programed controlled robot arms.
Therefore, from these teachings of Pfaff and Williamson, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Williamson to the system of Pfaff since doing so would enhance the system by easily reconfiguring the posture of the manipulator when needed.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff (US 20160129588 A1) in view of Riedel (US 20150127151 A1) in further view of Phillips (US 20210121255 A1)
Regarding claim 22, Pfaff does not expressly disclose but Phillips discloses further comprising: 
actuating the joints using the drives of the robot based on the detected current joint positions such that a minimum spacing between a specified fixed point and a reference fixed to the robot is minimized; ([0096] The instrument shaft penetrates the patient torso through a port at a virtual pivot point (VPP) 410. The virtual pivot point can be defined as a distance along the instrument shaft from the end of the robot arm about which the instrument can be pivoted. The tip of the instrument 412 extends into a working volume 414. The locus of the elbow (J4) nullspace is schematically shown in dashed lines 416.)
whereby, in the process, the at least one drive in addition actuates the joint, as far as possible, for assisting the manual guidance induced movement.  ([0096] Joints J3, J5 and J8 are not explicitly shown here. Movement of the elbow along its locus of movement can be enabled by coordinated movement of all of the joints. )
In this way, the system of Phillips includes controlling joints of a robot arm. Like Pfaff, Phillips is concerned with programed controlled robot arms.
Therefore, from these teachings of Pfaff and Phillips, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Phillips to the system of Pfaff since doing so would enhance the system by improving the control system to avoid collision with another manipulator or object.
Regarding claim 23, Pfaff does not expressly disclose but Phillips discloses wherein the reference fixed to the robot is a robot-guided shank. (Fig. 3 element 306 surgical instrument) 
In this way, the system of Phillips includes controlling joints of a robot arm. Like Pfaff, Phillips is concerned with programed controlled robot arms.
Therefore, from these teachings of Pfaff and Phillips, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Phillips to the system of Pfaff since doing so would enhance the system by improving the control system to avoid collision with another manipulator or object.
Regarding claim 24, Pfaff does not expressly disclose but Phillips discloses further comprising: actuating the joints using the drives based on a current change in a target joint position which depends on a minimum spacing between the reference fixed to the robot and the specified fixed point.   ([0096] The instrument shaft penetrates the patient torso through a port at a virtual pivot point (VPP) 410. The virtual pivot point can be defined as a distance along the instrument shaft from the end of the robot arm about which the instrument can be pivoted. The tip of the instrument 412 extends into a working volume 414. The locus of the elbow (J4) nullspace is schematically shown in dashed lines 416.)
In this way, the system of Phillips includes controlling joints of a robot arm. Like Pfaff, Phillips is concerned with programed controlled robot arms.
Therefore, from these teachings of Pfaff and Phillips, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Phillips to the system of Pfaff since doing so would enhance the system by improving the control system to avoid collision with another manipulator or object.
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaff (US 20160129588 A1) in view of Riedel (US 20150127151 A1) in further view of Phillips (US 20210121255 A1) in further view of Williamson (US 20140081461 A1)
Regarding claim 25, Pfaff does not expressly disclose but Williamson discloses wherein the minimum spacing is cartesian and transformed in the joint space.  ([0039]  the canonical posture is defined, and constraints are imposed, in Cartesian (i.e., xyz) space instead of joint space. In this approach, rather than selecting strategic joints to limit the arm's motion, a strategic point on the arm and an associated direction are chosen to constrain the arm. For example, the elbow height of the robot (i.e., the position of the elbow in the z-direction) may be confined to a specified height, a range about a specified height, or even the space above or below a specified height. The particular point on the robot and direction can generally be chosen based on knowledge of the robot arm's degrees of freedom and the part at which the arm will be held by the user. [0041] the same methods as described above for setting canonical postures in joint space can be employed)
In this way, the system of Williamson includes constraining the motion of robotic manipulators. Like Pfaff, Williamson is concerned with programed controlled robot arms.
Therefore, from these teachings of Pfaff and Williamson, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Williamson to the system of Pfaff since doing so would enhance the system by easily reconfiguring the posture of the manipulator when needed.
Regarding claim 26, Pfaff teaches further comprising: projecting a current change in a target joint position of the drive that assists the manual guidance induced movement of the joint into a null space of the minimization of the minimum spacing between the specified fixed point and the reference fixed to the robot.  ([0008] a reorientation of the elbow joint in the case of a fixed TCP (corresponds to a null space motion) for redundant robots is known. Nevertheless, no method exists to optimally control the behavior of an elbow joint while the robot is, in particular, hand-guided in the force-compensated mode. [0009] the objective of the present invention is to provide a method and a system which allow optimization of the behavior of the elbow joint of a manipulator in the hand-guided mode.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664